Order issued October 4, 2012




                                             In The
                                    Qtnurl nf 2\pp.eals
                        lfl'iftlt llisfri.cf nf W.exa.s at llalla.s
                                      No. 05-11-01012-CR


                           LARENZO BERLIN GLENN, Appellant

                                               v.
                              THE STATE OF TEXAS, Appellee


                      On Appeal from the 282nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-58147-S



                                         ORDER

        This appeal is REINSTATED.

        We DEFER until submission any decision regarding the trial court's findings regarding the

accuracy of the jury charge because it would be more appropriately handled by the panel assigned

to this case.

        We GRANT appellant's September 27, 2012 motion for leave to file a supplemental brief.

Appellant's supplemental brief received by the Clerk of the Court on September 27, 2012 is

DEEMED timely filed on the date of this order.

                                                      vL~Il1~
                                                          0
                                                    LANAMYERS
                                                    JUSTICE